Title: To James Madison from Tench Coxe, 21 April 1789
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada. April 21st. 1789
Having for some time felt a great deal of anxiety about the consequences to the United States, which appear likely to rise out of the Affairs of the Western Country I have turned my attention a good deal to considering that Subject, and as I know you also have had a very great solicitude about it I shall trouble you with such thoughts or facts relating to it as I think may possibly be of use.
It is very certain that the attention paid by the old Government to the Overtures of Spain, and the resolutions relative to the Navigation of the Missisipi were improper, and, in principle, dangerous in a free country. They were therefore unjustifiable in ours, and impolitic in the highest degree considering the lax & feeble cords by which the temper & situation of the Western people bind them to us. It is but reasonable that they should be alarmed—that they should doubt our justice and regard for those rights, which, whether the eastern or western people are the claimants, are not to be dispensed with, or infringed. Tis manifest that such doubts and Apprehensions have been excited by the measures of Congress, and it is very certain that the hesitation about the new Constitution in that quarter arose in a greater part from those causes, than from any faults they found in it as a System of Government. Besides the obligations of justice and liberty, which must govern the Administrators of our affairs in every place, and with every part of our Citizens there is another light in which the Western people must be viewed, which should be most seriously considered. They alone are possibly to be converted into powerful neighbouring enemies. The Northern country of G. Britain is so bound up for a great part of the Year, its soil is so bad in one part and its Government in another, that little is to be feared from that quarter. The Climate & soil of the Floridas, and the civil & religious objections to the Spanish Government with the difficult approach of the Mouth of the Missisipi and the want of enterprize & policy in that court leave little ground of Apprehension from them. But the Western Country if seperated from us, in close connexion with either, especially the latter, would expose the remainder of the Union to a very troublesome & growing Enemy.
As these considerations impress our Minds wth. the necessity of keeping them not only friendly but connected with us in Government, it seems a very important Object in our Affairs to devise the most likely Methods of allaying their fears, reviving their confidence and encreasing their Attachments to the Union; and at the same [time] to establish our plans in such a way that we may draw revenue from them. All these Appear to me practicable.
To allay their fears we must candidly examine the conduct that has offended them—and frankly give them efficient securities for our refraining from such Attempts in future. A part of the ideas in the 2d. division of the 7th. Amendment of Virginia might perhaps be safely modified and adopted, if the subject of Amendments is touched. A Majority of every legislature in the Union would I am of Opinion ratify such an Amendment should Congress send it forward. Frankly to remove fears and do justice always revives confidence & encreases affection—and I am satisfied the measure proposed would have that effect in an eminent degree on a people governed exceedingly by their feelings, and whose situation seperates them from all the world but their relatives on the one hand, & two powers whom they either despise or dislike on the other. The measures that we should next pursue are those which while they will encrease their prospects of profit from their lands will support our commerce & manufactures by diverting their produce from the Gulf of Mexico and the St. Laurence to the ports of the Union. A very influencial thing in that country would be the support of regular posts to facilitate the interchange of political, commercial & family letters & communications. The same language, religion, habits, theory & practice of Government &ca. will always render these communications very influential in the Western Country, but the most useful measure to them which we can pursue, and at the same time the most beneficial to us, is to join the Navigation of the Atlantic Rivers to those of the Missisipi, the Lakes & the St. Laurence, by clearing our rivers to their heads, cutting canals, or establishing roads at the several portages. The Rivers Penobscot, Ameriscoggin, Merimack, Connecticut River, Hudson The Mohawk, The Susquehannah, The Potowmack, James River, The Roanoke, the Santee, Pedee, Savannah & Altimaha may all be improved exceedingly and to places that approach the waters of the St Lawrence, the Lakes, and the Missisipi, to which they may be connected by good roads, perhaps in some instances by canals. These improvements will enable them to send us their produce—and will enable us to send them our manufactures & importations—the first charged with excises, if we lay them, the last with impost which it is agreed by all should be substituted for direct taxes in a very great degree—or as far as it can be prudently carried. Our market for European & W. & E India goods will be greater, more various, more easily supplied & of course lower than either that of Canada, or New Orleans. The activity and enterprize of our people will be greater than theirs especially the Spaniards—and of course, if we steadily & vigourously exert ourselves to open these Communications, we shall secure most and indeed I trust nearly all their import trade and a great part of their exports. I have no doubt also that the interior colonists of Spain and England on this continent will take many goods from us, thus supporting Our trade, our manufactures, & system of Revenue; and this as observed on a former occasion is a strong Argument for prefering Revenue by impost to direct taxation. I will confess to you that when I first turned my thoughts to this Subject, that while I decidedly disapproved of unjust or unkind Measures towards the Western people, I doubted whether the expence, trouble &ca. of promoting a people, whom I saw we could not tax would ever be repaid. But the importance of keeping them out of the hands of our enemies, the hold we shall have of their produce by our roads, rivers & canals, & the money we shall draw from them as consumers of goods dutied at our threshold, in the manner explained above are circumstances that, it appears to me on maturer reflexion, should, determine us to promote their interests with decision and firmness.
I have been respectably informed within a few days that Col. Morgan received Money of Mr. G. prior to his leaving Jersey. The intimates of his family there & in this city are satisfied it is so, both from Appearances, & from Conversation, that without being confidential, has fal’n from them. Tis certain he has wanted Money for many years. Tis certain he has it now, tho he was obliged in 1787 or 1788 to part with the farm he lived on to settle an account. It is a matter of some alarm that so pure a character as Col. Morgan once was, a man so firmly & warmly attached to the interests of this Country should, without consulting any of its friends, embark in a plan like his—and it does not lessen the alarm that there is an appearance of foreign funds among the inducements which have influenced him, & the means which have enabled him to conduct his enterprize.
Unless some further ideas occur to you in which I can be of use it will be unnecessary to trouble yourself with answering this letter, which I have addressed to you because I know your views of the Subject, and your optys of rendering it, as far as it is capable, of public Utility. I am, dear Sir, with very great esteem & regard—yr. respectful h. Servt.
Tench Coxe
Before I left Congress, Mr. Muhlenberg, who had arrd. in New York requested me to send him some Remarks upon the Subject of Manufactures. As they are connected with the hints I sent you concerning the Impost I wish you would take the trouble to ask him to shew them to You. All these things, before acting upon them, should be very strictly examined.
